Heydenfeldt, Justice,
delivered the opinion of the court. Wells, Justice, concurred.
The act of 1851, which makes the fourth day of July a non-juridical day, by its terms confines its operation expressly to bills, checks, and notes, made after the passage of the act.
In this case, the note in controversy was made before the passage of the act, and is not within its provision, consequently it fell due on the 1st, and was payable on the 4th day of July. It is not pretended by the plaintiff that notice of its nonpayment was given on the 4th or afterwards, and the notice on the 3d was premature and ineffectual.
The judgment is reversed, and the case remanded.